 


110 HR 2796 IH: Generate Retirement Ownership Through Long-Term Holding Act of 2007
U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2796 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2007 
Mr. Ryan of Wisconsin (for himself, Mr. Davis of Alabama, and Mr. Crowley) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow individuals to defer recognition of reinvested capital gains distributions from regulated investment companies. 
 
 
1.Short titleThis Act may be cited as the Generate Retirement Ownership Through Long-Term Holding Act of 2007. 
2.Deferral of reinvested capital gain dividends of regulated investment companies 
(a)In generalPart III of subchapter O of chapter 1 of the Internal Revenue Code of 1986 (relating to common nontaxable exchanges) is amended by inserting after section 1045 the following new section: 
 
1046.Reinvested capital gain dividends of regulated investment companies 
(a)Nonrecognition of gainIn the case of an individual, no gain shall be recognized on the receipt of a capital gain dividend distributed by a regulated investment company to which part I of subchapter M applies if such capital gain dividend is automatically reinvested in additional shares of the company pursuant to a dividend reinvestment plan. 
(b)Definitions and special rulesFor purposes of this section— 
(1)Capital gain dividendThe term capital gain dividend has the meaning given to such term by section 852(b)(3)(C). 
(2)Recognition of deferred capital gain dividends 
(A)In generalGain treated as unrecognized in accordance with subsection (a) shall be recognized in accordance with subparagraph (B)— 
(i)upon a subsequent sale or redemption by such individual of stock in the distributing company, or  
(ii)upon the death of the individual.  
(B)Gain recognition 
(i)In generalUpon a sale or redemption described in subparagraph (A), the taxpayer shall recognize that portion of total gain treated as unrecognized in accordance with subsection (a) (and not previously recognized pursuant to this subparagraph) that is equivalent to the portion of the taxpayer’s shares in the distributing company that are sold or redeemed. 
(ii)Death of individualExcept as provided by regulations, any portion of such total gain not recognized under clause (i) prior to the taxpayer’s death shall be recognized upon the death of the taxpayer and included in the taxpayer’s gross income for the taxable year ending on the date of the taxpayer’s death.  
(3)Holding period 
(A)General ruleThe taxpayer’s holding period in shares acquired through reinvestment of a capital gain dividend to which subsection (a) applies shall be determined by treating the shareholder as having held such shares for one year and a day as of the date such shares are acquired. 
(B)Special rule for distributions of qualified 5-year gainsIn the case of a distribution of a capital gain dividend (or portion thereof) in a taxable year beginning after December 31, 2008, and properly treated as qualified 5-year gain (within the meaning of section 1(h), as in effect after such date), subparagraph (A) shall apply by substituting 5 years and a day for one year and a day. 
(c)Section not To apply to certain taxpayersThis section shall not apply to— 
(1)an individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which such individual’s taxable year begins, or 
(2)an estate or trust. 
(d)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the purposes of this section.. 
(b)Conforming amendments 
(1)Section 852(b)(3)(B) of such Code is amended by adding at the end the following new sentence: For rules regarding nonrecognition of gain with respect to reinvested capital gain dividends received by individuals, see section 1046.. 
(2)The table of sections for part III of subchapter O of chapter 1 of such Code is amended by inserting after the item relating to section 1045 the following new item: 
 
 
Sec. 1046. Reinvested capital gain dividends of regulated investment companies.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
 
